Citation Nr: 1138354	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his February 2007 claim for benefits, the Veteran also indicated that he wished to file a claim for service connection for Agent Orange exposure.  The Board notes that Agent Orange exposure, in and of itself, is not a disability and hence may not be service connected.  Therefore, the Board will not refer a claim for service connection for Agent Orange exposure to the RO for further development.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 rating determination, the RO denied service connection for a low back disorder on the grounds that no nexus to service was shown; the Veteran did not appeal to the Board within the required time period.

2.  Evidence received since September 2005 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence received since the September 2005 rating decision denying service connection for a low back disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below constitutes a grant of the application to reopen service connection for a low back disorder, there is no reason to discuss the impact of the VCAA on that issue.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In a September 2005 rating decision, the RO denied service connection for a low back disorder.  Prior to the September 2005 rating decision, the Veteran submitted private treatment records indicating treatment for a low back disorder, with onset in October 1989.  In the private, the private examiners indicated that the back disorder resulted from a workplace accident occurring in October 1989.  In the September 2005 rating decision, the RO denied the Veteran's claim, noting that the treatment records did not show treatment for a current back disorder related to service.  

Since the September 2005 rating decision, in an April 2007 letter, a private chiropractor indicated that the Veteran had sought initial treatment at his office in 1986.  The private doctor stated that he did not have any treatment records regarding the Veteran as his office destroyed said records after 10 years of non-treatment.  He stated that he did not know what specific treatment his office had provided to the Veteran, other than that it involved chiropractic manipulation of the lower back or lumbar region.  In addition, the private examiner wrote "my understanding [was] that [the Veteran] had been injured in the military and that was the reason for his back condition."  

In an October 2007 letter, an individual wrote that she had worked as a chiropractic assistant at the above-mentioned private examiner's office from 1986 through 1989.  The individual stated that the private examiner performed chiropractic manipulation of the Veteran's back.  The Veteran reportedly stated, apparently at the time, that his lower back disorder was caused by an incident in service.  

Moreover, in a June 2008 letter, an individual wrote that he had worked with the Veteran for the past four years.  The individual stated that the Veteran reported experiencing degenerative joint disease related to an in-service injury.  Recently, the Veteran reported had told him that he experienced pain with occasional numbness in his legs.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).   When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the newly submitted evidence suggests that the Veteran has experienced a back disorder related to service since discharge and that he currently experiences symptomatology of a low back disorder.  Therefore, the Board finds that the evidence submitted since the September 2005 rating decision regarding a low back disorder is new and material, as it relates to unestablished facts necessary to substantiate the claim seeking service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim of entitlement to service connection for a low back disorder must be reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.



ORDER

New and material evidence having been received, the previously denied claim of service connection for a low back disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim for service connection for a low back disorder.  38 C.F.R. § 19.9 (2011).

In a February 1993 claim for a non-service-connected pension, the Veteran reported that he had applied for Supplemental Security Income (SSI).  The Board notes that no records from the Social Security Administration (SSA) have been procured.  As such, the RO must attempt to acquire any records from SSA regarding the Veteran's claim for SSI benefits as they may be "pertinent" to the Veteran's claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

Moreover, the Board finds that VA should provide a VA medical examination to determine the nature and etiology of any existing low back disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (West 2002 & Supp. 2010).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to whether a disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this instance, service treatment records indicate at least some low back pain symptomatology during service.  Letters from a private examiner and the examiner's assistant indicate that the Veteran sought treatment for intermittent low back that the Veteran associated with an in-service injury between 1986 and 1989.  A December 1989 private treatment record corroborates that the Veteran sought chiropractic treatment for low back pain at some point after service.  In a June 2008 letter, a co-worker indicated that the Veteran recently reported low back disorder symptomatology, characterized by pain and numbness.  As the Veteran has a experienced low back pain during service, experienced additional low back pain at some point after discharge and now contends that he has low back disorder symptomatology related to service, the record contains sufficient evidence suggesting that a current low back disorder may be associated with active service so as to warrant a VA examination and medical opinion under the low threshold of McLendon.

Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in its entirety.  The examiner must opine as to whether it is at least as likely as not any current low back disability is caused or aggravated by documented in-service low back problems. The competent lay statements regarding treatment in 1986, and the competent medical and lay statements of treatment in 1989 must be considered.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completion of the foregoing and all other necessary development, the AMC/RO should readjudicate the claim of service connection for a back disorder.  If the benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


